


110 HCON 424 IH: Calling on the Attorney General to protect

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 424
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Ms. Waters (for
			 herself, Mr. Conyers,
			 Mr. Watt, Mr. Scott of Virginia,
			 Ms. Corrine Brown of Florida,
			 Ms. Jackson-Lee of Texas,
			 Ms. Lee, Mr. Butterfield, Mr.
			 Payne, Mr. Grijalva,
			 Ms. Wasserman Schultz,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Ms. Norton,
			 Mr. Serrano,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Jackson of Illinois, Mr. Davis of
			 Illinois, Mrs. Capps,
			 Mr. Farr, Mr. Lewis of Georgia,
			 Ms. Woolsey,
			 Mr. Rush, Mrs. Christensen, Mr. Johnson of Georgia,
			 Mr. Ellison,
			 Mr. McGovern,
			 Ms. Zoe Lofgren of California, and
			 Mr. Al Green of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Calling on the Attorney General to protect
		  the right to vote of every person in the United States by promptly and
		  thoroughly investigating complaints of violations of the Voting Rights Act of
		  1965, the National Voter Registration Act of 1993, and the Help America Vote
		  Act of 2002.
	
	
		Whereas the 15th amendment to the Constitution provides
			 the right to vote to citizens and prohibits the denial or abridgement of this
			 right based on race, color, or previous condition of servitude;
		Whereas section 11(b) of the Voting Rights Act of 1965
			 provides that no person, acting under color of law or otherwise, shall
			 intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce
			 any person for voting or attempting to vote or otherwise intimidating or
			 denying any eligible person from voting;
		Whereas the Voting Rights Act of 1965 forbids any State or
			 political subdivision to enact any election law to deny or abridge voting
			 rights based on race or color;
		Whereas the Voting Rights Act of 1965 prohibits any
			 person, whether acting under color of law or otherwise, from failing or
			 refusing to permit any qualified person from voting in general, special, or
			 primary Federal elections, refusing to count the vote of a qualified person, or
			 intimidating anyone attempting to vote or any one who is assisting a person in
			 voting under provisions of the Voting Rights Act;
		Whereas the Voting Rights Act of 1965, as amended in 1970,
			 provides that a person otherwise qualified to vote shall not be denied the
			 right to vote in a presidential election because of an extended duration
			 residency requirement;
		Whereas the Voting Rights Act of 1965, as
			 amended in 1975, added section 203 to increase the participation of language
			 minorities by requiring bilingual elections in certain circumstances;
		Whereas as originally enacted, section 2 forbade any
			 jurisdiction in the country to enact an election law that denies or abridges
			 voting rights on account of race or color;
		Whereas the 1975 amendments added minorities to this
			 section as a protected class;
		Whereas the Voting Rights Act of 1965, as amended in 1982,
			 effectively overturned a 1980 United States Supreme Court ruling in Mobile v.
			 Bolden, and modified the standard of legal review to allow certain voting
			 rights violations under section 2 of the Voting Rights Act of 1965 to be proven
			 by showing that an election law or procedure was adopted with a discriminatory
			 purpose or had a discriminatory effect;
		Whereas the National Voter Registration Act
			 of 1993 prohibits voters from being removed from rolls of registered voters as
			 an election is approaching and also prohibits States from engaging in any
			 effort to systematically remove voters from the list of eligible voters unless
			 that action was completed more than 90 days before the date of a Federal
			 election and is applied in a nondiscriminatory manner that complies with the
			 Voting Rights Act of 1965;
		Whereas the Fannie Lou Hamer, Rosa Parks, and Coretta
			 Scott King Voting Rights Reauthorization and Amendments Act of 2006 affirmed
			 the existing statutory requirements and also prohibited any person, whether
			 acting under color of law or otherwise, from failing or refusing to permit any
			 qualified person from voting in general, special, or primary Federal elections,
			 refusing to count the vote of a qualified person, or intimidating anyone
			 attempting to vote or anyone who is assisting a person who is voting under
			 provisions of the Act;
		Whereas he Voting Rights Reauthorization and Amendments of
			 2006 clarified the standard under section 5 for determining whether certain
			 covered States or jurisdictions have enacted or seek to administer any voting
			 qualification or prerequisite to voting, or standard, or practice, or procedure
			 with respect to voting that either has the purpose or will have the effect of
			 denying or diminishing the voting rights of United States citizens on account
			 of race or color;
		Whereas the revision also instituted a cause of action in
			 the United States District Court for the District of Columbia for declaratory
			 judgment;
		Whereas under the Help America Vote Act of
			 2002, failure to provide a ballot to a voter seeking to exercise the right to
			 vote is a violation of Federal law;
		Whereas reports from throughout the United
			 States indicate organized, systematic efforts targeting vulnerable populations,
			 including residents displaced by foreclosure and victims of natural disasters,
			 are underway to attempt to exclude, prevent, deter, and discourage eligible
			 voters from exercising his or her right to vote;
		Whereas complaints have been reported in Virginia, a State
			 that is covered, in part, under section 5, alleging voter suppression schemes
			 that have disseminated erroneous information regarding the impact of voter
			 registration on students’ eligibility for financial aid where they are enrolled
			 in school;
		Whereas such a systematic scheme by party or local
			 officials to frustrate voters’ ability to exercise his or her right to vote
			 runs afoul of the goals of the Voting Rights Act of 1965;
		Whereas complaints have been reported in Michigan of a
			 plan to systematically challenge voters whose names appear on State lists of
			 foreclosed properties in a voter suppression scheme referred to as “Lose Your
			 Home, Lose Your Vote”;
		Whereas such a scheme would harass voters and potentially
			 impair the rights of thousands of voters, many of whom are racial
			 minorities;
		Whereas evidence shows that a disproportionate number of
			 persons impacted by the current foreclosure and housing crisis are
			 African-American, Latino, minority, and low-income;
		Whereas in 2008, there have been at least 739,000 people
			 in the United States who have entered foreclosure proceedings that may have
			 affected their residential status;
		Whereas many of these people were targeted for predatory
			 loans that loan originators knew or should have known were unaffordable to them
			 over the life of the loan, particularly where the rate on the loan was
			 scheduled to adjust after an initial teaser rate;
		Whereas others, particularly the elderly, were targeted
			 for reverse mortgages and refinancings that threatened the ownership of the
			 homes in which they have resided for many years;
		Whereas in 2008, thousands of people in the United States
			 have had their residential status affected by Hurricanes and Tropical Storms
			 Bertha, Dolly, Edouard, Fay, Gustav, Hanna, and Ike, as well as related floods
			 and other natural disasters;
		Whereas the payment of insurance claims and delivery of
			 government assistance are often delayed for months, even years, and leaves
			 displaced residents unable to return to their homes;
		Whereas in Mississippi, efforts were made
			 to place the selection for the special election for a United States Senate race
			 near the bottom of the ballot among candidates for local office rather than
			 near the top among the Federal races such as President and the other United
			 States Senate race as required by State law in an attempt to cause the special
			 election race to be overlooked;
		Whereas a State judge has ruled that the race be placed
			 higher on the ballot, in order to not disenfranchise voters, but that decision
			 was appealed to the State Supreme Court, which subsequently ruled such ballot
			 placement did not comply with the law;
		Whereas complaints were reported in Maryland of fliers
			 distributed in minority communities with erroneous election information,
			 including incorrect election dates, for the purpose of suppressing minority
			 voting participation;
		Whereas numerous complaints of deceptive
			 practices and voter intimidation have been reported in Florida in recent
			 presidential elections, including—
			(1)purging the names,
			 disproportionately of African-Americans, from certain county voting
			 lists;
			(2)eliminating, in
			 error, thousands of individuals from registration lists on grounds that they
			 were felons;
			(3)failing to provide
			 bilingual ballots or access to translators and language assistance;
			(4)intimidating
			 voters on their way to the polls by using unauthorized traffic checkpoints near
			 a voting precinct;
			(5)intimidating
			 voters with inaccurate information that if they have not paid taxes or child
			 support that they cannot vote;
			(6)changing
			 designated polling places without advance notice or without adequate notice to
			 the community;
			(7)sending voters
			 from one precinct to another only for the individuals to find they were not on
			 the registration lists or that it was too late to vote; and
			(8)failing to send
			 requested absentee ballots to individuals and then refusing to let these same
			 individuals vote when they appeared at the precinct to vote;
			Whereas in 2008, new complaints have been reported in
			 Florida of a “No Match, No Vote” law which requires election officials to
			 verify applicants’ drivers license numbers or the last four digits of their
			 Social Security numbers by using government data bases and any errors,
			 including simple typos, clerical errors, or even middle name changes, could
			 lead to identification mismatches resulting in the invalidation of
			 votes;
		Whereas press reports indicate that this new Florida “No
			 Match, No Vote” law will be enforced less than 30 days prior to the State’s
			 October 6, 2008, registration deadline for the November 4, 2008, elections, and
			 because Florida is subject to section 5 of the Voting Rights Act of 1965, a
			 pre-clearance review under section 5 should be undertaken by the Department of
			 Justice before this new law is enforced to ensure that thousands of voters,
			 including minorities and the working poor, are not adversely affected or
			 disenfranchised by this new law; and
		Whereas, voter caging, or the selection of
			 lists or databases of voters compiled for the purpose or intent of challenging
			 voters, and other schemes relying on inaccurate, incomplete, incorrect, or
			 otherwise misleading subject matter used to systematically challenge voters,
			 when done in a discriminatory manner, is a violation of section 2 of the Voting
			 Rights Act of 1965: Now, therefore, be it
		
	
		That Congress calls on the Attorney General
			 to—
			(1)protect the right to vote of every person
			 in the United States by promptly and thoroughly investigating complaints of
			 violations of the Voting Rights Act of 1965, the National Voter Registration
			 Act of 1993, and the Help America Vote Act of 2002;
			(2)exercise all the authorities and utilize
			 all the resources provided by Congress to fully enforce Federal voting and
			 civil rights statutes;
			(3)enjoin any efforts by individuals or
			 organizations to violate Federal voting and civil rights statutes by means of
			 intimidation, suppression, or deceptive practices and to ensure that no
			 eligible voter is denied the right to vote on November 4, 2008, or in any early
			 voting periods prior to November 4, 2008, including voting by mail and absentee
			 ballots; and
			(4)prosecute those
			 who violate Federal voting and civil rights statutes to the fullest extent of
			 the law.
			
